996 F.2d 1225
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.The JNC COMPANIES, an Arizona corporation, Plaintiff-Appellant,v.Lawrence OLLASON, in his individual capacity, and MarchaOllason, husband and wife, Defendants-Appellees.
No. 91-16891.
United States Court of Appeals, Ninth Circuit.
Submitted June 16, 1993.*Decided June 30, 1993.

1
Before:  GOODWIN, NORRIS and RYMER, Circuit Judges


2
MEMORANDUM**


3
The JNC Companies appeal the district court's grant of summary judgment in favor of Lawrence and Marcha Ollason in an action under the Constitution pursuant to  Bivens v. Six Unknown Named Agents, 403 U.S. 388 (1971).   We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


4
JNC argues that United States Bankruptcy Judge Lawrence Ollason is not protected by absolute judicial immunity from liability for damages for his order authorizing the trustee of JNC's bankruptcy estate, Fred T. Boice, to negotiate and enter a nolo contendere plea in Arizona court to a charge of criminal violation of Arizona securities law.   We disagree.   Judge Ollason's order was a judicial act, see Mireles v. Waco, --- U.S. ----, 112 S.Ct. 286, 288;   Ashelman v. Pope, 793 F.2d 1072, 1075-76 (9th Cir.1986), which was not done "in the 'clear absence of all jurisdiction,' "  Ashelman, 793 F.2d at 1075 ( quoting Bradley v. Fisher, 80 U.S.  (13 Wall.) 335, 351 (1872)).


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3